Citation Nr: 1126507	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Brecksville, Ohio


THE ISSUE

Entitlement to payment of unauthorized medical expenses incurred during the Veteran's hospitalization at the Elyria Memorial Hospital Regional Medical Center Elyria Memorial Hospital Regional Medical Center.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision issued by the VAMC in Brecksville, Ohio, as the agency of original jurisdiction (AOJ).  Because the appeal has been pursued solely by the Elyria Memorial Hospital Regional Medical Center, the hospital is listed as the appellant in this case.  See 38 C.F.R. § 17.1004(a) (the entity that furnished the treatment may file claim). 
 
As the Veteran does not have a VA claims file for association with his medical appeals file, the Board is unable to determine his verified periods of active service.  Further, the AOJ did not specify the periods of service.  However, VA medical records reflect that the Veteran has established eligibility for VA medical care on a nonservice-connected basis.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was seen in the emergency room of the Elyria Memorial Hospital Regional Medical Center on the evening of February 27, 2009, with angina, shortness of breath, and increasing swelling in his lower extremities.  He was admitted for observation effective February 28, 2009.  At the time of admission, the veteran reported that he obtained his medical care through the VA Medical Center.  He remained in the hospital until March 5th, and during the course of the hospitalization, he underwent two coronary catheterizations, the insertion of four vascular stents, and two coronary artery stents, angioplasty on two heart vessels, in addition to intensive medical management of his kidney function and his diabetes mellitus.  The final diagnoses upon discharge on March 5th, were chest pain, coronary artery disease, status post stenting; congestive heart failure; acute renal failure; uncontrolled diabetes mellitus type 2; foot ulcer; benign prostatic hypertrophy; and hypertension.  The hospital filed a claim for payment by the VA.  Based upon a VA medical opinion that the Veteran was stable for transfer to a comparable VA medical facility as of March 1st, the VA approved payment for the first two days of hospitalization, only.  Thus, this appeal involves payment for the period of time from March 2nd to March 5th, 2009.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated by a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  38 U.S.C.A. §§ 1703(a), 1725 and 1728(a).  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  In this case, however, there is no contention that private medical treatment was authorized in advance.  However, review of both the VA's Patient Transfer Center Progress Notes and the Elyria Memorial Hospital records reflects that the hospital notified the VA within 72 hours of the Veteran's admission to that hospital.  As set forth above, although the situation can be viewed as involving a "prior authorization under 38 C.F.R. § 17.54, because only the first two days of the hospitalization were deemed to have involved care provided on an emergency basis, the remainder of the hospitalization is at issue here.

When a veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  The provisions of 38 U.S.C.A. § 1728, pertain to Veterans who have established a service-connected disability and are thus not applicable to this case.  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the veteran must satisfy nine separate conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002. 

The Board points out that the provisions in 38 C.F.R. §17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met). 

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  Veterans Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to veteran's mental health care and also addresses other health care related matters.

Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word 'shall' in both statutes was changed from the word 'may.'  Under the statutory provisions, effective October 10, 2008, the term 'emergency treatment' means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).

Upon review of the nine conditions set forth in 38 C.F.R. § 17.1002, the Board finds that the record does not contain enough information to allow an informed determination as to the hospital's claim for payment.  There are two preliminary matters which must be resolved first.  Specifically, there is no evidence demonstrating that the Veteran is financially liable to the hospital; although it would seem intuitive that he is financially responsible for the cost of his medical care, the forms establishing this likely fact have not been provided to VA.  38 C.F.R. § 17.1002(f).

The requirement that the Veteran must have no other insurance or health-plan contract coverage is similarly not established for the record.  Rather, the VA records reflect that the Veteran may have health insurance provided by Medical Mutual of Ohio.  However, these same records are confusing because within several lines on the same form it is indicated that the Veteran is covered by health insurance provided by Medical Mutual of Ohio and also that the patient has no insurance.  The same record reflects that the veteran is not eligible for Medicaid, but that he is exempt from a VA copayment requirement on account of an income-based means test.  Therefore, before 38 C.F.R. § 17.1002(g) can be satisfied, the question of whether the Veteran has health insurance coverage or health-plan contract coverage must be clarified.

Because the VA has already paid for the first two days of the Veteran's six-day hospitalization, VA has acknowledged the emergency nature of the care provided to the Veteran.  The claim was essentially denied on the basis that a physician determined following subsequent review of the medical records that the Veteran's situation ceased to be emergent after March 1st, as the physician felt he could have safely been transferred at that point.

The appellant hospital's claim is that although the hospital was in contact with the VA throughout the Veteran's hospitalization, the VA did not at any point suggest that the Veteran be transferred to a VA facility.  Review of the records shows some contact with the fee basis authorizers at the VAMC and also some contact between the physicians/medical care providers at the hospital and the Veteran's healthcare providers at the VAMC, but no contemporaneous discussion of transferring the Veteran to a VA facility is shown in the evidence currently of record.  This implicates the October 2008 amendments to the law which makes VA payment mandatory, when transfer of the patient is not possible either because a transfer would not be safe for the patient or because no VA medical facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).  The record contains no information as to whether a comparable VA facility had space available for the Veteran as of March 2, 2009.  Thus, the question of whether a VA facility was available and was capable of accepting a transfer at the point when the Veteran was able to be safely transferred must also be resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant, the Elyria Memorial Hospital, should be requested to provide copies of relevant records establishing 1) that the Veteran is in fact financially liable to the appellant for the cost of his medical care, 2) any information about the Veteran's insurance or health-plan contract status, and 3) complete records reflecting all communication and correspondence between the appellant and VA pertaining to the Veteran's status during his hospitalization.  

2.  The VA should check its own records to clarify whether the Veteran carried health insurance through Medical Mutual of Ohio or any other health plan which would cover all or part of the costs incurred during the Veteran's hospitalization in 2009. 

3.  If it is determined that the Veteran did not have any health insurance or health-plan contract applicable to the 2009 hospitalization, then the question of whether a comparable VA facility had space available for the Veteran as of March 2nd, 3rd, or 4th, of 2009 must be resolved.  A written statement from a VA hospital administrator or similar piece of evidence showing the status of the VAMC on those dates should be obtained and included in the record to establish whether a VA facility was available at those times. 

4.  After the development requested above has been completed, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




Continued on next page





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


